Citation Nr: 9915575	
Decision Date: 06/04/99    Archive Date: 06/15/99

DOCKET NO.  97-22 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota



THE ISSUE

Entitlement to service connection for a grand mal seizure 
disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1976 to July 
1980.  

This matter arises from an April 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota, which denied the benefit sought.  
The veteran filed a timely appeal, and the case has been 
referred to the Board of Veterans' Appeals (BVA or Board) for 
resolution.  


FINDINGS OF FACT

1.  A seizure disorder was not shown to be present in service 
or been manifested within one year of separation from 
service.  

2.  There is no competent medical evidence of a nexus or link 
between the veteran's currently diagnosed grand mal seizure 
disorder and his active service.  


CONCLUSION OF LAW

The veteran's claim for service connection for a grand mal 
seizure disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that service connection may be granted for a 
disability resulting from a disease or injury that was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 1131 
(West 1991); 38 C.F.R. § 3.303 (1998).  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptomatology after service is 
required for service connection.  See 38 C.F.R. § 3.303(b) 
(1998).  The law also provides that service connection may be 
granted for any disease or injury diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d) (1998).  In addition, service connection 
may be granted for a disorder such as a seizure disorder with 
a showing that the disorder was manifested to a degree of 10 
percent within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

In reviewing a claim for service connection, the initial 
question is whether the claim is well grounded.  The veteran 
has the "burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  See 38 U.S.C.A. § 5107(a) (West 1991); 
Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  A well-
grounded claim is a "plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible to satisfy 
the initial burden of § [5107]."  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1995).  In the absence of a well-grounded 
claim, there is no duty to assist the claimant in developing 
facts pertinent to the claim, and the claim must fail.  See 
Epps v. Gober, 126 F.3d 1464 (1997); Slater v. Brown, 9 Vet. 
App. 240, 243 (1996); Gregory v. Brown, 8 Vet. App. 563, 568 
(1995) (en banc).  

To establish that a claim for service connection is well 
grounded, the veteran must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of an 
injury or disease in service.  Second, there must be 
competent (i.e. medical) evidence of a current disability.  
Third, there must be evidence of a nexus or link between the 
in-service injury or disease and the current disability, as 
shown throughout the medical evidence.  See Epps, supra.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate the service incurrence.  See Caluza v. Brown, 6 
Vet. App. 489, 507 (1995); Layno v. Brown, 6 Vet. App. 465, 
469 (1994).  For disorders subject to presumptive service 
connection such as a seizure disorder, the nexus requirement 
may be satisfied by evidence of manifestation of the disease 
to the required extent within the prescribed time period.  
See Traut v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. 
Brown, 5 Vet. App. 36, 43 (1993).

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has indicated that, alternatively, a claim may 
be well grounded based on the application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  The Court held that the chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period, 
and that the veteran still has such a condition.  See Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).  That evidence 
must be medical unless it relates to a condition that the 
Court has indicated may be attested to by lay observation.  
If the chronicity provision does not apply (i.e., if a 
chronic disorder is not noted in service), a claim may be 
still be well grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) "if the condition is observed during service or 
during any applicable presumption period, continuity of 
symptomatology is determined thereafter, and competent 
medical evidence relates the present condition to that 
symptomatology."  Savage, supra.  

In January 1996, the veteran filed a claim for service 
connection for a grand mal seizure disorder.  He contends, in 
substance, that this disorder was first manifested in the 
summer of 1978 when he and some fellow Marines were on a 
fishing trip off the Concord, California, Naval Weapons 
Station.  The veteran contends that while he failed to seek 
treatment or report this disorder to military medical 
authorities at the time, the seizure disorders with which he 
was first diagnosed in October 1981 were a continuation of 
the seizure he reports having experienced in service in 1978.  
He indicated that he would submit lay witness affidavits 
stating that he had experienced a seizure in 1978.  However, 
to date, no such affidavits have been received.  

The veteran's service medical records show that he was 
treated for a polysubstance abuse problem in 1978.  They are 
negative for any indication of a seizure disorder, and fail 
to note any seizures experienced in or about the summer of 
1978.  In support of his claim, the veteran submitted VA 
clinical treatment records dating from October 1981 through 
January 1998.  These records show that he was diagnosed with 
a grand mal seizure disorder in October 1981, some fifteen 
months following his separation from service, and that he 
continued to experience seizures to varying degrees of 
severity throughout this period.  

The October 1981 treatment record shows that the veteran 
reported that he had experienced seizures previously in 1978 
and 1980.  The treating physician concluded with a diagnosis 
of a grand mal seizure disorder, and showed that the veteran 
had recently used hallucinogenic drugs including LSD and 
heroin.  A treatment record dated in November 1992 shows that 
the veteran had been thrown from a horse and that he had 
experienced a mild concussion with a seizure.  A subsequent 
inpatient treatment summary dated in August and September 
1994 shows that the veteran's seizure disorder began in 1981 
and that he did not know of its etiology.  The record also 
notes that the veteran was seen for other psychiatric 
problems and that he had been treated in service for 
substance abuse in 1978.  

In February 1996, the veteran underwent a VA rating 
examination in which he reported a history of having 
experienced a seizure while fishing in the summer of 1978.  
The examiner noted the veteran's self-reported history, but 
was unable to diagnose actual symptoms of a seizure disorder.  
He concluded with a diagnosis of "tonic clonic grand mal 
seizures first occurring, according to the patient's history, 
in the summer of 1978 and last occurring in 8-94."  The 
examiner also noted that the veteran remained on Phenytoin to 
prevent further recurrences.  

The Board has evaluated the evidence as discussed above, and 
concludes that the veteran has not submitted a well-grounded 
claim for service connection for a grand mal seizure 
disorder.  As noted, aside from indicating treatment for drug 
abuse in 1978, his service medical records are completely 
negative for any seizure disorders.  The first clinically 
recorded instance of the occurrence of seizures was dated in 
October 1981, more than one year following service.  The 
record does show that the veteran reported that he had 
experienced similar seizures previously in 1978 and 1980.  
However, the record does not contain a medical diagnosis of a 
seizure disorder during service or within one year of 
service, or a medical opinion that the seizure disorder with 
which the veteran was diagnosed in October 1981 was related 
to the seizures he claimed to have experienced in service in 
1978.  The other medical evidence submitted in support of his 
claim likewise fails to contain any medical opinion that the 
veteran's diagnosed grand mal seizure disorder was incurred 
in service or within the one-year presumptive period 
following service.  

Moreover, the report of the February 1996 rating examination 
does not contain a medical opinion that the veteran's grand 
mal seizure disorder was incurred in service.  The examiner 
specifically stated that his diagnosis of a seizure disorder 
and the date of its onset was based solely on the veteran's 
self-reported history.  The veteran did not exhibit 
symptomatology indicating a seizure disorder at the time of 
the examination.  

The Board observes that the veteran's grand mal seizure 
disorder was not diagnosed until October 1981, some fifteen 
months after he was discharged from the service.  As the 
objective medical evidence does not show that this disorder 
was manifested during service or to a compensable degree 
within one year of his separation from service, service-
connection cannot be granted on a direct or presumptive 
basis.  

In addition, lay statements by the veteran that his currently 
diagnosed grand mal seizure disorder was incurred in service 
does not constitute medical evidence.  As a lay person, 
lacking in medical training and expertise, the veteran is not 
competent to address an issue requiring an expert medical 
opinion, to include medical diagnoses or opinions as to 
medical etiology.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1995); Espiritu v. Derwinski, 492, 494-95 (1992).  The 
veteran indicated that he would submit witness statements 
corroborating his claim of service incurrence, but has failed 
to do so.  In short, what is missing from the record is 
medical evidence of a nexus or link between the veteran's 
diagnosed grand mal seizure disorder and his active service, 
or medical evidence that shows a diagnosis or a seizure 
disorder during service or within one year of service.  

For the above reasons, it is the decision of the Board that 
the veteran has failed to meet his initial burden of 
submitting a well-grounded claim for service connection for a 
grand mal seizure disorder.  The Board has not been made 
aware of any additional relevant evidence which is available 
which could serve to well ground his claim.  As the duty to 
assist is not triggered here by a well-grounded claim, the 
Board finds that the VA has no obligation to further develop 
the veteran's claim.  See 38 U.S.C.A. § 5103 (West 1991); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps, 
supra; Grivois v. Brown, 5 Vet. App. 136, 140 (1994).  The 
Board also views its discussion as sufficient to inform the 
veteran of the evidence necessary to complete his application 
for a claim for service connection for a grand mal seizure 
disorder.  See Robinette, 10 Vet. App. at 73.  


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for grand mal seizure disorder is denied.  



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 

